Citation Nr: 0843435	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-38 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant's income exceeds the established 
income limit for receipt of payment for nonservice-connected 
death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1951 to May 1953.  
The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for the cause of the veteran's 
death.  A November 2006 statement of the case determined that 
the appellant's countable annual income for VA pension 
purposes exceeds the established income limit for receipt of 
payment for nonservice-connected death pension benefits.  In 
April 2007, the appellant testified before the Board at a 
hearing that was held at the RO.


FINDINGS OF FACT

1.  The veteran served as a pharmacist with the general 
dispensary while he was stationed in Korea.  He is presumed 
to have been exposed to ether as a result of his in-service 
duties.  

2.  Many years after service, the veteran developed emphysema 
and anxiety from which he died in September 2004.  Those 
conditions were not caused by any incident of service, 
including exposure to ether.

3.  At the time of the veteran's death, service connection 
was in effect for the residuals of cold injuries to the 
bilateral upper and lower extremities, each extremity rated 
as 20 percent disabling.  There were no other service-
connected disabilities.

4.  The veteran did not die as a result of a service-
connected disability.

5.  The appellant's countable annual income for VA pension 
purposes exceeds the established income limit for receipt of 
payment for nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).

2.  The criteria for entitlement to nonservice-connected 
death pension benefits have not been met. 38 U.S.C.A. §§ 
1503, 1541, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.3(b)(4), 3.23, 3.271, 3.272 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases if they are shown to be manifest to 
a degree of 10 percent or more within one year following the 
veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.309 (2008).  The veteran's emphysema and anxiety, 
however, are not diseases for which service connection may be 
granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

The veteran died in September 2004.  A September 2004 death 
certificate listed his causes of death as emphysema and 
chronic anxiety.  There were no other conditions listed as 
causing or contributing to death on the death certificate.

Prior to his death, the veteran was service-connected for the 
residuals of cold injuries to the bilateral upper and lower 
extremities, each extremity rated as 20 percent disabling.  
However, the appellant does not contend that the veteran's 
death was related to the residuals of the cold injuries.  
Rather, she asserts that his emphysema was etiologically 
related to his administration of ether as a part of his 
official in-service duties as a pharmacist.  In this regard, 
she notes that her husband, prior to death, made the same 
assertions.  In addition, the appellant submitted numerous 
medical articles and medical treatises in support of her 
claim that relate exposure to irritant gases and chemicals to 
the subsequent development of pulmonary problems.  She argues 
that his pulmonary problems persisted for many years before 
his death in 2004.  Alternatively, she asserts that the 
veteran developed bladder cancer as a result of his exposure 
to ether, and that his bladder cancer caused or materially 
contributed to his death.

The vast majority of the veteran's service records are 
presumed to have been destroyed by a fire in 1973.  When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
In September 2004, the National Personnel Records Center 
advised that the veteran's service records could not be 
reconstructed.  The appellant has acknowledged the loss of 
the veteran's service records.  

His available service personnel records show that he served 
in Korea as a pharmacist with the general dispensary.  His 
available service personnel records do not specifically 
demonstrate that he was exposed to ether or to any other 
irritant gas, chemical, or solvent as a part of his official 
duties.  However, given the time period in which the veteran 
served, exposure to ether is consistent with his in-service 
duties.  The veteran's available service medical records are 
negative for any psychiatric or pulmonary abnormalities.  On 
examination in May 1953, prior to his separation from 
service, no pulmonary or psychological problems were found.

Post-service medical records show that the veteran was 
diagnosed with pulmonary problems at least as early as June 
1993.  In June 1993, M. Saber Bahrami, M.D., the veteran's 
physician, submitted a letter to VA on the veteran's behalf 
indicating that he had frequently treated the veteran for 
diagnoses including chronic obstructive pulmonary disease, 
bronchitis, and emphysema.  Records dated in November 1995 
show that the veteran had a 30-year history of smoking.  
Subsequent records reveal that he had stopped smoking in the 
late 1980's.  Records dated in February 1996 show that the 
veteran had end-stage emphysema and had been quite nervous 
and shaky.  His nervousness was felt to be possibly related 
in part to his medications.  A January 2001 chest X-ray 
demonstrated markedly emphysematous lungs and diffuse 
interstitial prominence that likely reflected diffuse 
interstitial fibrosis.  In an August 2001 letter, Dr. Bahrami 
clarified that he had treated the veteran for pulmonary 
problems since November 1988, although the veteran's 
pulmonary problems had existed prior to his having sought 
treatment with Dr. Bahrami.  Subsequent records dated to 
September 2004 show continued treatment for diagnoses 
including chronic obstructive pulmonary disease, bronchitis, 
emphysema, and anxiety, secondary to emphysema.

In effort to determine whether the veteran's pulmonary 
problems were related to the administration of ether in 
service, VA obtained two expert medical opinions.  The first, 
dated in October 2007, determined that the veteran's 
emphysema was unrelated to his active service.  In reaching 
that determination, the physician considered significant the 
fact that there was no official documentation demonstrating 
that the veteran was exposed to ether in service, that 
examination of his lungs in service had revealed no 
abnormalities, and that the veteran had a lengthy history of 
smoking, which the physician opined was the most likely cause 
of his development of emphysema.  Finally, the physician 
opined that the veteran's emphysema was unrelated to the 
residuals of cold injuries sustained in service.

The second opinion, dated in April 2008, similarly concluded 
that the veteran's cause of death was unrelated to his active 
military service.  The second physician concluded, based upon 
the time period in which the veteran served and the testimony 
provided by the veteran and his fellow serviceman, that it 
was at least as likely as not that the veteran was exposed to 
ether in the administration of drop ether anesthesia to 
patients in Korea.  However, the physician opined that his 
exposure to ether did not result in his development of 
emphysema.  The physician explained that he was unable to 
identify any plausible evidence in medical literature 
specifically linking the administration of ether to the 
development of chronic obstructive pulmonary disease 
(emphysema) or lung fibrosis.  Given the widespread use of 
ether in the past, any relationship between exposure to ether 
and the subsequent development of lung disease would be well-
documented in medical literature.  The absence of medical 
literature relating exposure to ether to the development of 
lung disease rendered it less likely than not that the 
veteran's emphysema was etiologically related to his in-
service exposure to ether vapors during the administration of 
anesthesia.  In reaching the determination, the physician 
also noted, with significance, the normal in-service 
pulmonary findings and the veteran's lengthy history of 
smoking, each lessening the likelihood that his emphysema was 
related to the administration of ether in service.

The veteran, prior to his death, related his pulmonary 
problems to his in-service exposure to ether.  Given his 
training as a pharmacist, the veteran's opinion is entitled 
to some probative weight.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  However, expert 
medical opinions requested specifically to address the 
likelihood of the veteran's development of emphysema to his 
in-service exposure to ether concluded that it was less 
likely than not that his emphysema was etiologically related 
to his in-service exposure to ether vapors during the 
administration of anesthesia, given the absence of evidence 
in medical literature relating ether specifically to the 
subsequent development of pulmonary disease.  As the April 
2008 expert opinion and cited review of medical literature 
does not support an etiological relationship between the 
exposure to ether and the subsequent development of pulmonary 
disease, the Board finds that the veteran's opinion, though 
qualified, is entitled to less probative weight than the 
April 2008 expert opinion which was supported by research 
relating specifically to ether, as opposed to exposure to 
irritant gases and chemicals, generally, and the subsequent 
development of pulmonary problems.  The Board has also 
considered the appellant's assertions that the veteran's 
pulmonary disease was related to his in-service exposure to 
ether.  However, the appellant's assertions in this regard 
are not probative.  As a layperson, the appellant is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With respect to the articles and treatises submitted by the 
appellant, medical articles or treatises can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The 
medical articles and treatises submitted by the appellant are 
less specific than the April 2008 expert VA opinion, in that 
the articles and treatises discuss the effect of irritant 
gases and chemicals, generally, and the subsequent 
development of pulmonary problems, as opposed to the specific 
effect of exposure to ether and the later development of 
pulmonary disease.  Also lessening the probative value of the 
evidence submitted by the appellant is that the medical 
articles and treatises submitted by the appellant were not 
accompanied by the opinion of any medical expert linking his 
emphysema with any exposure to ether.  Thus, the medical 
articles and treatises are insufficient to establish the 
required medical nexus opinion for causation.

As the preponderance of the evidence weighs against a finding 
that the veteran's emphysema developed as a result of his 
exposure to ether in service, the Board finds that service 
connection for the cause of the veteran's death, as related 
to in-service exposure to ether, is not warranted.

Turning next to the appellant's assertion that the veteran 
developed bladder cancer as a result of his exposure to 
ether, and that his bladder cancer materially contributed to 
his death, the Board notes that there is no evidence 
demonstrating that the veteran developed bladder cancer as a 
result of his exposure to ether in service.  Similarly, there 
is no evidence demonstrating that the veteran developed 
bladder cancer in service, within a year of his separation 
from service, or as a result of any aspect of his service.  
38 C.F.R. §§ 3.307, 3.309 (2008).  As there is no record of 
bladder complaints in service, or evidence linking the 
veteran's development of bladder cancer to his in-service 
exposure to ether, the Board finds that a VA opinion 
addressing the etiology of the bladder cancer is not 
necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Even if the veteran did develop bladder cancer as a result of 
his exposure to ether, bladder cancer was not shown by the 
evidence of record t be a primary or contributory cause of 
death.  The September 2004 certificate of death listed only 
emphysema and chronic anxiety as the causes of death.  There 
is no other evidence of record demonstrating that the 
veteran's bladder cancer was a primary or contributory cause 
of death.  As there is no evidence demonstrating that the 
veteran's bladder cancer was either the result of his active 
service or a primary or contributory cause of death, service 
connection for the cause of the veteran's death on that basis 
is not warranted.  The Board thus turns to the merits of the 
appellant's claim on a direct basis.

The veteran's service medical records do not demonstrate 
complaints or diagnoses of respiratory or pulmonary problems.  
Neither do they demonstrate psychological complaints or 
diagnoses.  On examination in May 1953, prior to separation 
from service, neither psychological abnormalities, nor 
abnormalities of the lungs or chest were found.  As there was 
no evidence of a chronic respiratory or psychological 
condition at the time of separation from service, a showing 
of continuity of symptoms after discharge is required to 
support the claim for service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.303(b). 

In April 2007 testimony before the Board, the appellant 
stated that she and the veteran had met when he was 
approximately 50 years of age.  She recalled him as having 
more difficulty breathing at that age than would be 
considered typical.  He reportedly first sought treatment for 
difficulty breathing in the late 1980's.  As noted above, the 
veteran's private physician, Dr. Bahrami, has indicated that 
he first treated the veteran for pulmonary problems in 
November 1988, although the veteran's pulmonary problems had 
existed prior to his having sought treatment with 
Dr. Bahrami.  Subsequent records dated to September 2004 show 
continued treatment for diagnoses including chronic 
obstructive pulmonary disease, bronchitis, emphysema, and 
anxiety, secondary to emphysema.

The first clinical evidence demonstrating a diagnosis of a 
respiratory or pulmonary problems is not dated until June 
1993.  While the veteran's pulmonary problems predated the 
June 1993 record of diagnosis, the initial diagnosis post-
dated his separation from service by at least 35 years.  
Significantly, there is no evidence demonstrating that any 
physician at any time related the veteran's pulmonary 
problems to his active service.

The veteran's service medical records do not show that he 
developed respiratory problems while in service, nor is there 
medical evidence of those conditions for more than 35 years 
after his separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, which weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for or 
complaints related to emphysema during the veteran's period 
of active service.  Nor is there evidence demonstrating 
treatment for or complaints of anxiety.  While neither VA 
examiner specifically addressed the veteran's anxiety, the 
veteran's treating physician determined that the veteran's 
anxiety was related to his emphysema.  As there is no record 
of psychological complaints in service, the Board finds that 
a VA opinion specifically addressing the etiology of his 
anxiety is not necessary.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Additionally, as there is no competent, 
probative evidence establishing a medical nexus between 
military service, to include exposure to ether, and the 
veteran's causes of death, service connection for the cause 
of the veteran's death is not warranted.

The Board has considered the appellant's assertions that the 
veteran's cause of death was related to his service, 
including exposure to ether.  However, as a layperson, the 
appellant is not competent to give a medical opinion on a 
diagnosis or etiology of a disorder.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opining on 
matters requiring medical knowledge).

In sum, the evidence shows that the veteran developed 
emphysema and anxiety which led to his death many years after 
service.  These fatal conditions were not service-connected, 
and the medical evidence of record does not demonstrate that 
it is at least as likely as not that the emphysema or anxiety 
were caused by any incident of service.  The weight of the 
evidence shows that no disability incurred in or aggravated 
by service, to include the service-connected cold injury of 
the extremities, either caused or contributed to the 
veteran's death.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nonservice-connected Death Pension

Death pension benefits are generally available for surviving 
spouses, as a result of a veteran's nonservice-connected 
death.  38 U.S.C.A. § 1541(a) (West 2002).  An appellant is 
entitled to the benefits if the veteran served for 90 days or 
more, part of which was during a period of war; or, if the 
veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In 
determining annual income, all payments of any kind or from 
any source including salary, retirement or annuity payments, 
or similar income, which has been waived, shall be included 
except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 
C.F.R. § 3.271(a).  Exclusions from income include the 
expenses of the veteran's last illness and burial and for the 
veteran's just debts, debts not incurred to secure real or 
personal property, if paid by the appellant.  38 C.F.R. 
§ 3.272(h).  Such expenses may be deducted only for the 12-
month annualization period in which they were paid.  38 
C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  
Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.

The veteran in this case served on active duty from June 1951 
to May 1953, during the Korean Conflict.  He died in 
September 2004.  Thus, in order to be entitled to 
nonservice-connected death pension benefits, the appellant 
must meet the specific income and net worth requirements.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The appellant filed her claim for nonservice-connected death 
pension benefits in October 2004.  In October 2004, the 
appellant reported that she had not been employed at any time 
during the past 12 months, nor had she received any VA 
benefits.  She stated that she had no unmarried dependent 
children in her custody.  She reported Social Security 
disability income in the amount of $445.00 per month, for a 
yearly total of $5340.00, not accounting for any earned 
interest, and stated that she expected her Social Security 
income to increase as a result of the veteran's death.  Other 
reported income included $35,000.00 in life insurance 
benefits following the veteran's death.  She did not report 
any medical expenses for the past year.

The appellant's reported monthly Social Security income was 
verified in April 2005.  The report showed that the appellant 
received $511.60 per month from December 2003 through August 
2004, $1,201.60 per month from September 2004 through 
November 2004, and had been receiving $1,234.00 per month 
since December 2004.  Based upon this data and the $35,000 
from the veteran's life insurance policy, her annual income 
for 2004 was $42,697.60. 

The appellant did not submit any additional information 
regarding her annual income until the April 2007 hearing 
before the Board.  At that time, the appellant stated that 
her current monthly income from the Social Security 
Administration remained $1,234.00, for an annual total of 
$14,808.00.  While that information has not been verified by 
the Social Security Administration, it is significant that 
the appellant testified that her income had not decreased 
since it was last verified in 2005.  Based upon the 
appellant's testimony, her annual income for 2005 and 2006 
totaled $14,808.00 for each year.  

The total maximum annual pension rate (MAPR) for a surviving 
spouse with no dependents, effective December 1, 2004, was 
$6,814.00.  Effective December 1, 2005, it was $7,094.00.  
Effective December 1, 2006, it was $7,329.00.  Effective 
December 1, 2007, it was $7,498.00.  The MAPR, effective 
December 1, 2008, is $7,933.00.  38 C.F.R. § 3.23(a)(5); VA 
Manual M21-1, Part I, Appendix B.  Thus, the appellant's 2004 
annual income of $42,697.60, and her 2005 and 2006 annual 
income of $14,808.00, exceed the MAPRs for 2004, 2005 and 
2006, barring her entitlement to nonservice-connected pension 
benefits for the years 2004, 2005 and 2006.  Additionally, 
while the appellant has not reported her full financial 
information for the year 2007, or her financial information 
for the year 2008, given that her 2006 income exceeded the 
MAPR for 2008, it follows that her Social Security income for 
2007 and 2008 similarly exceed the MAPR for 2007 and 2008.  
As the appellant's annual income exceeds the MAPR for the 
award of nonservice-connected death pension benefits for a 
surviving spouse with no dependents, the claim of entitlement 
to nonservice-connected death pension benefits must be denied 
due to excessive yearly income.

There is no interpretation of the facts of this case which 
will support a legal basis for a favorable action with regard 
to the appellant's claim.  Thus, the application of the 
principle of reasonable doubt is not appropriate in this 
case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board finds that the claim of entitlement to 
nonservice-connected death pension benefits must be denied 
due to the appellant's excessive income.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, 38 
U.S.C.A. § 5103(a) notice for a DIC case must include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The content of the 
notice letter will depend upon the information provided in 
the claimant's application. 

Here, the RO sent correspondence in January 2005, March 2006, 
and April 2007, a rating decision in April 2005, a statement 
of the case in November 2005, and a supplemental statement of 
the case in March 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  

The appellant was not provided with the notice criteria 
required by Hupp; however, the Board concludes that the 
appellant has actual knowledge of the disabilities for which 
the veteran was granted service connection and those for 
which he was not service-connected.  The appellant contends 
that the veteran's emphysema and anxiety developed as result 
of exposure to ether.  She does not contend that it developed 
as a result of his cold injuries.  The veteran was not 
service-connected for any respiratory or pulmonary disorder.  
At no time has the appellant claimed that the veteran was 
service-connected for a respiratory or pulmonary disorder.  
The nature of the appellant's claim reflects her actual 
knowledge of the disabilities for which the veteran was 
granted service connection and those for which he was not 
service-connected.  Accordingly, the Board finds that failure 
to provide Hupp-compliant notice is not prejudicial in this 
case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 statement and supplemental 
statements of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.





ORDER

Service connection for the cause of the veteran's death is 
denied.

The appellant's income exceeds the established income limit 
for receipt of payment for nonservice-connected death pension 
benefits.  The claim of entitlement to nonservice-connected 
death pension benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


